Detailed Action

This action is in response amendments filed on 07/06/2021. 
This application was filed on 04/08/2019 which claims priority to PCT/US2018/013489 filed on 01/12/2018 which further claims priority to provisional application no. 62445248 filed on 01/12/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-15, 17-20 are pending.
Claims 1-5, 7-15, 17-20 are rejected.

Applicant’s Response
In Applicant’s Response dated 07/06/2021, Applicant argued against various rejections previously set forth in the Office Action mailed on 03/04/2021. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1-4, 10-15, and 19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4, and 7-11 of U.S. Patent No. 10387561 B2 in view of Saft et al. (US 2015/0363893 A1).  As showing by table below, claims 1-4, and 7-11 of U.S. Patent #10387561 B2 reads on and/or discloses all the limitations of claims 1-4, 10-15, and 19 of the instant application except for “wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in [extracted data from receipt]/template, the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document” as recited by independent claims.
Saft et al. (US 2015/0363893 A1 (0023, 0025, 0027-0030, 0032, figure 3) discloses wherein the matching record includes at least one transaction parameter (e.g. transaction data stored in the database including name, address, number of business, receipt number) that matches at least one uniquely identifying transaction parameter in extracted data from receipt, the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document (e.g. combination of one or more of name, address, number of business, receipt number fairly identifies unique transaction within receipt/evidencing electronic document). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in [extracted data from receipt], the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document.  This would have been obvious for the purpose of providing an opportunity for the user to submit corrected receipts in order to receive refunds as disclosed by D2 (0028-0030). 
   

Instant application 
US Patent # 10387561 B2
A method for generating a modified evidencing electronic document including missing elements based on an electronic document including at least partially unstructured data, comprising: 





analyzing the electronic document to determine at least one transaction parameter; 








creating a template for the electronic document, wherein the template is a structured dataset including the at least one transaction parameter; 




determining, based on the template, whether the electronic document meets at least one evidencing requirement; 







identifying at least one missing parameter based on a matching record when it is determined that the electronic document does not meet the at least one evidencing requirement; 



and generating the modified evidencing electronic document including the identified at least one missing parameter.
1. A method for obtaining a reissue of an electronic document lacking required data, the electronic document including at least partially unstructured data, comprising: identifying, in the electronic document, at least one key field and at least one value, wherein identifying the at least one key field and the at least one value further comprises:

analyzing the electronic document to determine data in the electronic document; 

and extracting, based on a predetermined list of key fields, at least a portion of the  

creating a template for the electronic document, wherein the template is a structured dataset including at least one transaction parameter determined based on the at least partially unstructured data; 


querying at least one data source for at least one requirement based on the template, wherein the at least one requirement defines required data for the electronic document; determining, based on the template and the at least one requirement, whether the electronic document lacks at least a portion of the required data; 

retrieving completion data when it is determined that the electronic document lacks at least a portion of the required data, wherein the completion data completes the required data; and claim 4


generating a reissue request electronic document, wherein the reissue request electronic document includes the electronic document and indicates a request to reissue the electronic document with respect to the completion data; 

and sending the reissue request electronic document to a reissuer server.
2. The method of claim 1, wherein determining the at least one transaction parameter further comprises: identifying, in the electronic document, at least one key field and at least one value; creating, based on the electronic document, a structured dataset, wherein the created structured dataset includes the at least one key field and the at least one value; and analyzing the created structured dataset, wherein the at least one transaction parameter is determined based on the analysis
Claim 1… identifying, in the electronic document, at least one key field and at least one value, wherein identifying the at least one key field and the at least one value further comprises… and extracting, based on a predetermined list of key fields, at least a portion of the determined data, wherein the at least a portion of the determined data matches at least one key field of the predetermined list of key fields…  
2. The method of claim 1, further comprising: creating, based on the electronic document, a dataset, wherein the created dataset includes the at least one key field and the at least one value; and analyzing the created dataset, wherein the at least one transaction parameter is determined based on the analysis.
3. The method of claim 2, wherein identifying the at least one key field and the at least one value further comprises: analyzing the electronic document to determine data in the electronic document; and extracting, based on a predetermined list of key fields, at least a portion of the determined data, wherein the at least a portion of the determined data matches at least one key field of the predetermined list of key fields.
Claim 1… identifying, in the electronic document, at least one key field and at least one value, wherein identifying the at least one key field and the at least one value further comprises… and extracting, based on a predetermined list of key fields, at least a portion of the determined data, wherein the at least a portion of the determined data matches at least one key field of the predetermined list of key fields…  
2. The method of claim 1, further comprising: creating, based on the electronic document, a dataset, wherein the created dataset includes the at least one key field and the at least one value; and analyzing the created dataset, wherein the at least one transaction parameter is determined based on the analysis.
4. The method of claim 3, wherein analyzing the electronic document further comprises: performing optical character recognition on the electronic document.
3. The method of claim 1, wherein analyzing the electronic document further comprises: performing optical character recognition on the electronic document.



	
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michell (US 2010/0161616 A1, referred hereinafter as D1) in view of Saft et al. (US 2015/0363893 A1, referred hereinafter as D2.). 
	
As per claim 1, D1 discloses, 
A method for generating a modified evidencing electronic document including missing elements based on an electronic document including at least partially unstructured data, comprising, (D1, title, abstract). 
analyzing the electronic document to determine at least one transaction parameter, (D1, 0026 discloses performing OCR/extraction data from a input document).  
creating a template for the electronic document, wherein the template is a structured dataset including the at least one transaction parameter, (D1, 0026-0027, 0029, 0031-0034, 0042-0043, 0047 discloses performing OCR/extraction data from a input document, generating index data based on the extracted data and using to the index data to create new or updating structured data record (e.g. template having structured dataset) using the extracted data).  
determining, based on the template, whether the electronic document meets at least one evidencing requirement, (D1, 0026-0027, 0029, 0031-0034, 0042-0043, 0047, 0049-0050 discloses performing OCR/extraction data from a input document, generating index data based on the extracted data and using to the index data to create new or updating structured data record using the extracted data, where the system of D1 validates (e.g. “meets evidencing requirement”) the index data and/or structured data records, and if not valid, provides user to opportunity to correct the results.).  
 	As noted above, D1 discloses when its determined that electronic document does not meet the least one evidencing requirement; D1 fails to expressly disclose - identifying at least one missing parameter based on a matching record [when it is determined that the electronic document does not meet the at least one evidencing requirement]; and generating the modified evidencing electronic document including the identified at least one missing parameter.
	D2 (0023-0025, 0028-0030, 0032, figure 2-3) discloses identifying at least one missing parameter (e.g. figure 3, step s330) based on a matching record (e.g. obtaining/matching and/or comparing parameters from database against extracted data) 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include identifying at least one missing parameter based on a matching record when it is determined that the electronic document does not meet the at least one evidencing requirement; and generating the modified evidencing electronic document including the identified at least one missing parameter.  This would have been obvious for the purpose of providing an opportunity for the user to submit corrected receipts in order to receive refunds as disclosed by D2 (0028-0030). 
D1 discloses the template; however, D1 fails to expressly disclose - wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in [extracted data from receipt], the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document. 
D2 (0023-0025, 0027-0030, 0032, figure 2-3) discloses wherein the matching record includes at least one transaction parameter (e.g. transaction data stored in  that matches at least one uniquely identifying transaction parameter in extracted data from receipt/template, the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document (e.g. combination of one or more of name, address, number of business, receipt number fairly identifies unique transaction within receipt/evidencing electronic document). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in [extracted data from receipt]/template, the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document.  This would have been obvious for the purpose of providing an opportunity for the user to submit corrected receipts in order to receive refunds as disclosed by D2 (0028-0030). 

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
identifying, in the electronic document, at least one key field and at least one value; creating, based on the electronic document, a structured dataset, wherein the created structured dataset includes the at least one key field and the at least one value; and analyzing the created structured dataset, wherein the at least one transaction parameter is determined based on the analysis, (D1, 0026-0027, 0029, 0031-0034, 0042-0043, 0047, 0049-0050 discloses performing OCR/extraction data from a input document, generating index data based on the extracted data and using to the index data to create new or updating  

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses
analyzing the electronic document to determine data in the electronic document; and extracting, based on a predetermined list of key fields, at least a portion of the determined data, wherein the at least a portion of the determined data matches at least one key field of the predetermined list of key fields, (D1, 0026-0027, 0029, 0031-0034, 0042-0043, 0047, 0049-0050 discloses performing OCR/extraction data from a input document, generating index data based on the extracted data and using to the index data to create new or updating structured data record using the extracted data having matching fields in the dataset records, where the system of D1 validates (e.g. “meets evidencing requirement”) the index data and/or structured data records, and if not valid, provides user to opportunity to correct the results, where “key field” and “value field” are merely non-functional descriptive material.).  

As per claim 4, the rejection of claim 3 further incorporated, D1 discloses,
wherein analyzing the electronic document further comprises: performing optical character recognition on the electronic document, (D1, 0026-0027, 0029, 0031-0034, 0042-0043, 0047, 0049-0050 discloses performing  

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein the electronic document does not meet the at least one evidencing requirement when the template [is invalid], (D1, 0026-0027, 0029, 0031-0034, 0042-0043, 0047, 0049-0050 discloses performing OCR/extraction of data from a input document, generating index data based on the extracted data and using to the index data to create new or updating structured data record using the extracted data having matching fields in the dataset records, where the system of D1 validates (e.g. “meets evidencing requirement”) the index data and/or structured data records, and if not valid, provides user to opportunity to correct the results, where “key field” and “value field” are merely non-functional descriptive material.).  
D1 fails to expressly disclose – [identified data from receipt] does not include at least one required transaction parameter indicated in the at least one evidencing requirement.
D2 (0023, 0025, 0028-0030, 0032) discloses identified data from receipt does not include at least one required transaction parameter indicated in the at least one evidencing requirement (e.g. missing parameters based on information in the database).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include [identified data from receipt] does not include at least one required transaction parameter indicated in the at least one evidencing requirement.  This would have been obvious for the purpose of providing an opportunity for the user to submit corrected receipts in order to receive refunds as disclosed by D2 (0028-0030). 
 

As per claim 7:
The rejection of claim 1 further incorporated. 
D1 fails to expressly disclose - wherein the at least one evidencing requirement is determined based on an intended use of the electronic document.
D2 (0023, 0025, 0027-0030, 0032) discloses wherein the at least one evidencing requirement is determined based on an intended use of the electronic document.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include wherein the at least one evidencing requirement is determined based on an intended use of the electronic document.  This would have been obvious for the purpose of providing an opportunity for the user to submit corrected receipts in order to receive refunds as disclosed by D2 (0028-0030). 


As per claim 8:
The rejection of claim 7 further incorporated.
D1 fails to expressly disclose - wherein the intended use is at least one of: evidence for a value-added tax (VAT) reclaim, and evidence for a corporate income tax (CIT) deduction.
D2 (0023, 0025, 0027-0030, 0032) discloses wherein the intended use is at least one of: evidence for a value-added tax (VAT) reclaim, and evidence for a corporate income tax (CIT) deduction.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include wherein the intended use is at least one of: evidence for a value-added tax (VAT) reclaim, and evidence for a corporate income tax (CIT) deduction.  This would have been obvious for the purpose of providing an opportunity for the user to submit corrected receipts in order to receive refunds as disclosed by D2 (0028-0030). 

As per claim 9:
The rejection of claim 1 further incorporated.
D1 fails to expressly disclose - sending the modified evidencing electronic document in a request for reissue.
D2 (0023, 0025, 0028-0030, 0032) discloses identifying at least one missing parameter based on a matching record when it is determined that the electronic document does not meet the at least one evidencing requirement (e.g. missing 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include sending the modified evidencing electronic document in a request for reissue.  This would have been obvious for the purpose of providing an opportunity for the user to submit corrected receipts in order to receive refunds as disclosed by D2 (0028-0030).

As per claims 10-15, and 17-19:
Claims 10-15, and 17-19 medium and system claims corresponding to method claims 1-5, and 7-9 and are of substantially same scope. 
Accordingly, claims 10-15, and 17-19 are rejected under the same rational as set forth for claims 1-5, and 7-9.  

As per claim 20, the rejection of claim 1 further incorporated, D1 discloses, 
the template includes the at least one transaction parameter that identifies a transaction of the electronic document,  (D1, 0026-0027, 0029, 0031-0034, 0042-0043, 0047, 0049-0050 discloses performing OCR/extraction data from a input document including data/transaction data that identifies or indicates various data associated with the document, generating index data based on the extracted data and using to the index data to create new or updating structured data record using 
D1 discloses evidencing requirement; however, D1 fails to expressly disclose - the evidencing requirement includes of one of requirements for types of transaction parameters, values of transaction parameters, requirements for obtaining a refund or deduction, a use for the electronic document, or a jurisdiction where a transaction occurs, 
D2 (0023, 0025, 0027-0030, 0032) discloses requirement includes of one of requirements for types of transaction parameters, values of transaction parameters, requirements for obtaining a refund or deduction, a use for the electronic document, or a jurisdiction where a transaction occurs including use is at least one of: evidence for a value-added tax (VAT) reclaim, and evidence for a corporate income tax (CIT) deduction.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include evidencing requirement includes of one of requirements for types of transaction parameters, values of transaction parameters, requirements for obtaining a refund or deduction, a use for the electronic document, or a jurisdiction where a transaction occurs.  This would have been obvious for the purpose of providing an opportunity for the user to submit corrected receipts in order to receive refunds as disclosed by D2 (0028-0030). 
 


Response to Arguments
on 07/06/2021 have been fully considered but they are not persuasive.  
	
Applicant argues that in D2 “there is no identifying of the missing parameter based on matching record as called for in the identifying step.  There appears to be nothing in D2 suggestive of looking for or obtaining a matching record as called for in the claim” and further argues that “use of “when” cannot be ignored as the claim language is not the same as the user of “if”, and what comes after “when” cannot be ignored as the claim element only and always applies when the condition is met.  In this context, “when” is essentially equivalent to “only if”, which is likewise different from “if” by itself” (response page 8-11). 
The examiner disagrees. 
The combination of cited references clearly disclose the above argued 
As noted in the rejection of claim 1, D1 discloses when its determined that electronic document does not meet the least one evidencing requirement (see D1, 0026-0027, 0029, 0031-0034, 0042-0043, 0047, 0049-0050 disclosing validation of document); however, D1 fails to expressly disclose - identifying at least one missing parameter based on a matching record [when it is determined that the electronic document does not meet the at least one evidencing requirement]; and generating the modified evidencing electronic document including the identified at least one missing parameter.
	However, D2 (0023-0025, 0028-0030, 0032, figure 2-3) discloses the above argued limitation in that D2 identifies at least one missing parameter (e.g. figure 3, step when/[only if] it is determined that the electronic document does not meet the at least one evidencing requirement” necessarily depends on “when/only if” and leaves the claim open for interpretation of whether or not any limitation after such condition are necessarily required by the method claims (see MPEP 2111.04). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include identifying at least one missing parameter based on a matching record when it is determined that the electronic document does not meet the at least one evidencing requirement; and generating the modified evidencing electronic document including the identified at least one missing parameter.  This would have been obvious for the purpose of providing an opportunity for the user to submit corrected receipts in order to receive refunds as disclosed by D2 (0028-0030). 
Accordingly, applicant’s argument is not persuasive.  

The examiner disagrees as noted above. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144